Citation Nr: 1237154	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-34 369	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from February 26, 2003, and as 30 percent disabling from December 7, 2011.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from July 1967 to July 1970.

This matter comes on appeal from a December 2007 rating decision by the New York, New York Department of Veterans Affairs (VA) regional office (RO) and a September 2008 rating decision by the St. Louis, Missouri RO.  A 10 percent rating was awarded from February 26, 2003.  During the pendency of the appeal, by a June 2012 rating decision, the New York RO awarded a 30 percent rating from December 7, 2011.

In July 2012, the Veteran indicated that he continues to receive treatment for his PTSD at the VA Medical Center (VAMC) in Northbrook, New York, and at the VA Community Based Outpatient Clinic (CBOC) in Patchogue, New York.  Review of the record reflects that the most recent records from these facilities are dated in December 2010.  Thus, updated treatment records should be obtained on remand.

In July 2007, a private physician, Dr. O.F., testified as to the Veteran's PTSD symptomatology at a hearing before the Social Security Administration (SSA).  In a March 2011 VA Form 21-4142, Authorization and Consent to Release Medical Information to VA, the Veteran pointed specifically to Dr. F.'s hearing testimony as evidence that should be associated with the record.  Although records from the SSA have been requested and received, the hearing transcript is not among the provided records.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, SSA should be asked to provide a copy of the July 20, 2007 hearing transcript.  

The SSA records reflect that the Veteran is unemployable due to his PTSD, diabetes mellitus and associated complications, all of which are service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of a total disability rating based on individual unemployability (TDIU) should be handled during the determination of the initial disability rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Therefore, this aspect of the Veteran's claim for compensation benefits should be addressed on remand as part of the claim for a higher initial rating.  That is, the agency of original jurisdiction (AOJ) should address whether a TDIU is warranted when it re-adjudicates the initial rating issue.  

In view of the contention that TDIU is warranted, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate a claim of entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1).   

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to TDIU.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.  The Veteran should be asked to provide information necessary to adjudicate such a claim, including information regarding his occupational history and training/education.

2.  Contact SSA and request a copy of the transcript of the Veteran's July 20, 2007 hearing in Jericho, New York, before an Administrative Law Judge be provided for association with the claims folder.  If the requested transcript cannot be obtained after reasonable efforts have been made, issue a formal determination that the 

transcript does not exist or that further efforts to obtain it would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide the transcript, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Northbrook VAMC and the Patchogue CBOC, and request that all records of the Veteran's treatment for PTSD at those facilities since December 2010 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Undertake any additional development deemed warranted after reviewing the newly received evidence.  Thereafter, readjudicate the issue on appeal and adjudicate the TDIU question, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


